The defendant was convicted of a violation of the Prohibition Law, Act No. 39 of 1921 (Ex. Sess.), as amended by Act No. 57 of 1924. Before sentence, he filed a motion in arrest of judgment, pleading that Act No. 39 of 1921, as amended, was repealed by Act No. 238 of 1932. The district attorney pleaded that the act of 1932 was unconstitutional, and the plea was sustained by the district judge. The defendant has appealed.
In State v. Watkins, 176 La. 837, 147 So. 8, this court held that Act No. 238 of 1932 was unconstitutional, for the reason for which the district court has held the law unconstitutional in this case. The ruling in State v. Watkins was followed in State v. Malone, 176 La. 846, 147 So. 11, in State v. Capps,176 La. 849, 147 So. 12, and in State v. Antee, 176 La. 847, 147 So. 11, all of which cases were decided on the same day. The ruling is supported by the great weight of authority; and it has been acted upon by the Legislature, convened in special session last Monday. *Page 28 
For the reasons given in State v. Watkins, supra, the conviction and sentence in this case are affirmed.
ST. PAUL, J., dissents. Cf. Police Jury v. McDonogh, 8 La. Ann. 341-358.